Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 02, 2018

The Court of Appeals hereby passes the following order:

A19A0374. CARLOS EASTMAN v. GLOBAL PERSONNEL SERVICES, INC.
    et al.

      In this direct appeal, Carlos Eastman seeks review of the superior court’s order
affirming a decision of the State Board of Workers’ Compensation. However, an
appeal from a decision of the superior court reviewing a decision of the State Board
of Workers’ Compensation must be brought by application for discretionary appeal.
See OCGA § 5-6-35 (a) (1); Adivari v. Sears, Roebuck & Co., 221 Ga. App. 279 (471
SE2d 59) (1996). Because Eastman failed to follow the proper appellate procedure, his
appeal is hereby DISMISSED for lack of jurisdiction. See Adivari, supra.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/02/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Wi tness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.